Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00113-CR

                                            Roger SOLIZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR0755B
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 24, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant attempts to appeal from an order denying his motion for post-conviction DNA

testing. Because the trial court signed the order on January 14, 2019, appellant’s notice of appeal

was due to be filed on or before February 13, 2019. See TEX. R. APP. P. 26.2(a)(1). However,

appellant did not file his notice of appeal until February 21, 2019. Furthermore, appellant did not

timely file a motion for extension of time to file his notice of appeal. See id. R. 26.3.

           A timely notice of appeal is necessary to invoke this court’s jurisdiction. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that if an appeal is not timely
                                                                                         04-19-00113-CR


perfected, the court of appeals has no jurisdiction to address the appeal’s merits and can take no

action other than to dismiss the appeal). We notified appellant that his notice of appeal was

untimely and ordered him to show cause why this appeal should not be dismissed for lack of

jurisdiction. Appellant filed a response, but it fails to demonstrate this court’s jurisdiction over this

appeal. Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-